Citation Nr: 9908587	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of unauthorized medical expenses 
incurred in association with treatment at a private hospital 
from February 2 to February 8, 1993.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant had active military service from August 1967 to 
July 1969, and from June 1970 to June 1973.  This appeal was 
initiated from an unfavorable determination by the Medical 
Administration Service (MAS) at the VA Medical Center (MC) in 
Muskogee.  The claims file is currently under the 
jurisdiction of the Phoenix VA Regional Office (RO).  This 
case was last before the Board in March 1996, when it was 
remanded for further development of the evidence.  


FINDINGS OF FACT

1.  The Hillcrest Medical Center has claimed reimbursement by 
VA for the cost of the appellant's hospitalization and 
treatment at that facility from February 2 to February 8, 
1993.  

2.  Prior authorization to receive the private hospital care 
in question at VA expense was neither sought nor granted.  

3.  The unauthorized private hospital care in question was 
necessitated by a service-connected disability and was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to the appellant's health.  

4.  The unauthorized private hospital care in question was 
rendered when VA or other Federal facilities were unavailable 
to the appellant.  


CONCLUSION OF LAW

Entitlement to reimbursement by VA for the cost of 
unauthorized private hospital care is established.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 2, 1993, the appellant was admitted through the 
Emergency Room to Hillcrest Medical Center in Tulsa, 
Oklahoma, complaining of right lower quadrant abdominal pain.  
He presented with symptoms of nausea and vomiting, and it was 
reported that he was unable to walk due to the pain he was 
experiencing.  The appellant had a medical history which 
included Barrett's esophagus and multiple abdominal 
surgeries.  After admission, appendicitis and a renal stone 
were both ruled out through laboratory tests and studies, and 
no other significant findings were reported at this time.  
After the first three or four days, his abdominal pain 
improved and he was discharged from the hospital on 
February 8, 1993.  

Prior authorization for the appellant to receive this private 
hospital care at VA expense was neither sought nor granted.  
There is no VAMC in Tulsa, Oklahoma, although a satellite 
outpatient clinic is located there; the nearest such VA 
facility is located about 50 miles away in Muskogee, 
Oklahoma.  

At the time of his admission on February 2, 1993, the 
appellant had established entitlement to service connection 
for hypertension, rated noncompensable.  He also had a claim 
pending seeking service connection for post-traumatic stress 
disorder (PTSD).  By rating action on February 16, 1993, 
service connection for PTSD was granted, effective the date 
of claim on September 9, 1992.  A 100% schedular rating was 
eventually established for the service-connected PTSD, 
effective the date of claim, but the permanency of this total 
service-connected disability was not recognized until much 
later, from November 23, 1998.  Service connection was also 
subsequently established on a secondary basis for several 
alimentary disorders, effective January 4, 1996.  

In August 1993, Hillcrest Medical Center requested 
reimbursement from VA for the cost of the appellant's 
hospital care at that facility from February 2 to February 8, 
1993, in an amount claimed as $6,786.25.  Earlier in 1993, 
the appellant applied for uncompensated services at Hillcrest 
Medical and a favorable determination was made based on his 
annual income and family size.  As a consequence, he 
irrevocably assigned to Hillcrest Medical all rights and 
interest in benefits and/or entitlements, and directed that 
all payments be made directly to the hospital. 

At a hearing held in March 1994, the appellant testified 
that, at the time his medical problem first occurred, he had 
sought help at a VA outpatient clinic, where he was told that 
VA could not help him until his claim (for service 
connection) was approved.  See Transcript, pp. 1 & 3; see 
also VA Form 9,dated in January 1994.  

In an April 1998 written medical opinion, the Acting Chief of 
Staff at the Muskogee VAMC stated that it was as likely as 
not that the appellant's abdominal pain in February 1993, 
necessitating his private hospital admission for treatment, 
was caused by the medications which he was taking for his 
service-connected PTSD, although the condition was not life-
threatening and could have been treated at a VA facility.  

The legal criteria governing the conditions under which the 
cost of unauthorized non-VA medical expenses will be paid or 
reimbursed by VA are quite explicit.  These legal criteria 
are found at 38 U.S.C.A. § 1728 and particularly at 38 C.F.R. 
§ 17.120 (formerly § 17.80).  The latter provides as follows:

§ 17.120 Payment or reimbursement of the 
expenses of hospital care and other 
medical services not previously 
authorized.

To the extent allowable, payment or 
reimbursement of the expenses of care, 
not previously authorized, in a private 
or public (or Federal) hospital not 
operated by the Department of Veterans 
Affairs, or of any medical services not 
previously authorized including 
transportation (except prosthetic 
appliances, similar devices, and repairs) 
may be paid on the basis of a claim 
timely filed, under the following 
circumstances: 
(a)	For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)	For an adjudicated service-connected 
disability; 
(2)	For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)	For  any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)	For any illness, injury or dental 
condition services for any 
of the reasons enumerated in § 17.48(j); 
and
 (b)	In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 
(c)	When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.  

In this case, it has been conceded that the unauthorized 
hospital care at issue in this appeal was necessitated by 
treatment for the appellant's service-connected PTSD.  

Given the reported condition of the appellant at the time of 
his admission to the private hospital, e.g. nauseous, 
vomiting, unable to walk due to pain, the Board has also 
concluded that a medical emergency existed in which the delay 
required in order to transport him the additional 50 miles to 
the nearest VAMC would have been hazardous to his health, if 
not to his life.  This is a very nebulous concept at present, 
with very few, if any, guidelines in existence.  
Unfortunately, the medical opinion supplied by the Acting 
Chief of Staff at the VAMC is silent as to whether further 
delay in receiving medical treatment would have been 
hazardous to the appellant's health.  Under circumstances 
peculiar to this particular case, the Board believes that all 
doubt as to the severity of the appellant's abdominal 
condition must be resolved in his favor.  38 C.F.R. § 3.102 
(1998).  

Finally, in view of the appellant's uncontradicted testimony 
that he had already unsuccessfully sought help from VA for 
his abdominal condition for which, at that time, service-
connection had not yet been adjudicated, the Board cannot say 
with any certainty that he would have been admitted to the 
Muskogee VAMC if he had traveled the additional 50 miles 
required to reach that facility.  This question has also 
troubled the U. S. Court of Appeals for Veterans Claims 
(formerly known as the U. S. Court of Veterans Appeals).  
See, e.g., Cotton v. Brown, 7 Vet. App. 325, 328 (1995).  

Hospital or other medical care at VA facilities is generally 
available to veterans for the treatment of nonservice-
connected disabilities only "to the extent that resources and 
facilities are available . . ."  38 U.S.C.A. § 1710(a)(3) 
(West 1991 & Supp. 1998).  Thus, the appellant's testimony 
about being refused outpatient treatment by VA is not 
necessarily accurate, nor is it conclusive in this case, even 
if true.  On the other hand, although the Acting Chief of 
Staff at the VAMC has stated that the appellant's abdominal 
condition could have been treated in a VA facility, the exact 
facility in question has not been identified, nor has other 
relevant information, such as the number of beds available at 
the designated VA facility at the time of the appellant's 
admission to the private hospital on February 2, 1993, been 
provided to the Board.  Thus, the Board cannot conclude from 
the available evidence that an attempt by the appellant to 
use the nearest VAMC on February 2, 1993, in preference to 
the nearer private facility, would have been reasonable, 
sound, wise, or even practicable under the circumstances 
shown to exist in this case.  In reaching this conclusion, 
the Board resolves all reasonable doubt in favor of the 
appellant.  


ORDER

Entitlement to reimbursement by VA for the cost of 
unauthorized hospital care, in an amount claimed as 
$6,786.25, is established.  To this extent, the appeal is 
allowed.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


